DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 10-11, and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Shigemura et al. (US 20120257018 A1) in view of Chen et al. (US 20200380921 A1).
Regarding claims 1 and 14, Shigemura discloses a device (fig. 1) for displaying a three-dimensional (3D) image ([0022], the device comprising 
a light source (11a of fig. 1, [0225] a light modulator) configured to emit light beams ([0139] light rays), each of the light beams corresponding to a pixel of a two-dimensional (2D) image (4a and 4b of fig. 1, left-eye pixels and right-eye pixels, pixels 4a and 4b are a two-dimensional image), and 

a controller (12 of fig.1, see details in figures 2 and 26A and 26B) configured to control each of the diffuser elements ( the controller 12 controls the driving 23 for driving the display 11 of fig. 1, [0022] driving the display panel based on the depth map) to be transmissive or diffusive based on a depth map (DEPTH MAP A in S409 and DEPTH MAP B ins S412 of fig. 27, [0022, 0516]). 
It is noted that Shigemura is silent about each of the diffuser elements individually controllable.
Chen teaches each of the diffuser elements individually controllable by a controller (3 and 30 of fig. 4; 301 and 110, 302 and 120, 30N and 1N0 of fig. 4 controls the voltage for layers 111, 121, and 1N1 of fig. 1,  [0030] N three-dimensional display voltage drive modules are used to control, according to the stacking order of the N layers of optical waveguides, the corresponding optical waveguide to introduce the source light rays into a corresponding pixel-type grating). 
Chen further suggests the controller (3 and 30 of fig. 3) that controls a light source (300 and 1020 of figs. 1 and 4) configured to emit light beams, each of the light beams corresponding 
Taking the teachings of Shigemura and Chen together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the individually controllable of  each of the diffuser elements (figs. 1 and 4) of Chen into the display of Shigemura to improve quality of the image seen by the human eye and the stereoscopic display pixel resolution R3D of the display device.
Regarding claim 2, Shigemura modified by Chen further teaches the device (10 of fig. 1) according to claim 1, Chen further teaches wherein the diffuser elements (2, 102, 111, 112, 121, 122, 1N1, and 1N2 of fig. 1) are arranged in a plurality of layers ([0007] N layers of stacked optical waveguides). 
Regarding claim 3, Shigemura modified by Chen teaches the device according to claim 2, Chen further teaches wherein the diffuser elements are arranged in columns (102, 111, 112, 121, 122…1N2 of fig. 1, stacked in columns), each of the columns comprising a plurality of the diffuser elements located in different ones of the layers (111 and 112 of fig. 1 together, 121 and 122 of fig. 1 together).  
Regarding claim 4, Shigemura modified by Chen the device according to claim 3, Chen further teaches wherein the controller (3, 30, 300, 301, 302, …30N of fig. 4) is configured to: select, for each of the columns, one layer, of the layers (110, 111, 112 of figs. 1 and 5, at t1, 111 and 112 are selected), based on the depth map (301 of fig. 4, three dimensional display instruction obviously have a depth map for a three dimensional display image); and 

to control one or more of the diffuser elements the column that are located in the one or more non-selected ones of the layers to be transmissive (300 for 1020 of fig. 4 control the layer 102 of fig.1 to be transmissive light rays to a viewer or user).  
Regarding claim 5, Shigemura teaches the device according to claim 2, wherein the diffuser elements in each of the layers adjoin each other (11 of fig. 1, see also 111, 112, 121, 122, 1N1, and 1N2 of fig. 1 of Chen).  
Regarding claim 6, Shigemura modified by Chen teaches the device according to claim 2, Chen further teaches wherein the layers are spaced apart from each other (1 of fig. 1).  
Regarding claim 7, Shigemura teaches the device according to claim 3, wherein: there is one column per pixel, or there is one column per group of pixels, each group comprising several pixels (4a and 4b of fig. 1).  
Regarding claim 8, Shigemura teaches the device according to claim 2, Shigemuar further teaches a different depth in the 3D image (DEPTH MAP A S402, DEPTH MAP B S409, DEPTH MAP C S412 of fig. 27 FOR different object positions, figs. 28A-28C). Chen teaches wherein each of the layers is associated with three dimensional instruction (301 and 110 of fig. 4, for layer 111 of fig.1, the three dimensional instruction would have a depth map).  
Regarding claim 10, Shigemura teaches the device according to claim 1, wherein the controller (12 of fig. 1, details 26A and 26B) is further configured to decompose the 3D image into the 2D image and the depth map (figs. 28A-28C, OBJECT IMAGE as 2D image and DEPTH IMAGE as depth map) and control the diffuser based on the depth map ([0509-0510]).  

Regarding claim 11, Shigemura further teaches the device according to claim 1, wherein the controller is further configured to calculate a predicted depth map for a next 3D image based on the depth map (DEPTH MAP A of fig. 27, the DEPTH MAP A is specified in advance, [0062-0063, and 0528]); and 
obtain a depth estimate (DEPTH MAP B and DEPTH C of fig. 27) of the next 3D image based on the predicted depth map (figs. 28A-28C).  
Regarding claim 15, Shigemura further teaches a non-transitory computer readable medium comprising a program code for controlling a device according to the method of claim 14, when the program code is executed on a computer ([0298-0299] a program is executed by a computer).  
 
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Shigemura et al. (US 20120257018 A1) in view of Chen et al. (US 20200380921 A1) as applied to claim 1, and further in view of Smithwitch et al. (US 20140028663 A1).
Regarding claim 9, Shigemura modified by Chen teaches the device according to claim 1. However, Shigemura modified by Chen does not teach wherein the depth map has a lower resolution than the 2D image.
Smithwick teaches wherein the depth map has a lower resolution than the 2D image (the depth map, 524 of fig. 5, has a lower resolution than 2D image, 510 of fig. 5, [0052]).
.

Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Shigemura et al. (US 20120257018 A1) in view of Chen et al. (US 20200380921 A1) as applied to claim 1, and further in view of Toeppen (US 20050046795 A1).
Regarding claim 12, Shigemura modified by Chen does not teach a magnifier arranged on an exit side of the diffuser as claimed.
Toeppen teaches a magnifier (124 and 126 of fig. 2) arranged on an exit side of the diffuser (120 and 122 of fig. 2, [0024, 0042, and 0043] for magnifying image).
Taking the teachings of Shigemura, Chen, and Toeppen together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the magnifier and arrangement of the diffusers of Toeppen into the display of Shigemura and Chen to reduce moire effects.
Regarding claim 13, Shigemura modified by Chen and Toeppen teaches the device according to claim 12, Toeppen further teaches wherein the magnifier has a focal plane (126 of fig. 2, [0042] the image plane appears behind the Fresnels it is magnified and appears more distant than it actually is) and the diffuser comprises a plurality of diffuser layers (120 and 122 of fig. 2), the diffuser layers comprising: a first diffuser layer located in the focal plane or located between the focal plane and the magnifier (120 of fig. 2. Note: the diffuser layers are taught by .  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Xiao (US 20210218940 A1) discloses Apparatus And Method For Image Display.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUNG T VO whose telephone number is (571)272-7340. The examiner can normally be reached Monday-Friday 6:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on 571-272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 

TUNG T. VO
Primary Examiner
Art Unit 2425

/TUNG T VO/Primary Examiner, Art Unit 2425